USCA4 Appeal: 21-1790      Doc: 10         Filed: 01/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1790


        In re: KEVIN LEE MYERS, JR.,

                            Petitioner.



                      On Petition for Writ of Mandamus. (1:17-cr-00018-LCB-1)


        Submitted: October 5, 2021                                        Decided: January 14, 2022


        Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Kevin Lee Myers, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1790      Doc: 10        Filed: 01/14/2022     Pg: 2 of 2




        PER CURIAM:

               Kevin Lee Myers, Jr., petitions for a writ of mandamus, alleging that the district

        court has unduly delayed in ruling on his motion for compassionate release under 18 U.S.C.

        § 3582(c)(1)(A)(i). He seeks an order from this court directing the district court to act.

        The present record does not reveal undue delay in the district court. Accordingly, we deny

        the mandamus petition. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                             PETITION DENIED




                                                    2